Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
                                                Status of the Application
1. Claims 1-25 are pending and are considered for examination. Claims 26-62 were canceled.
                                                              Priority
2. This application filed on March 19, 2020 is a CON of PCT/US18/52217 filed on September 21, 2018 which claims priority benefit to US 62/562,332 filed on September 22, 2017.
                                              Objection to the Specification
3. The disclosure is objected to because of the following informalities:
(i)  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least para 0045). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
        (ii) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825. Sequences appearing in the specification (see at least para 0154-0155, .  Appropriate correction is required.
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claims 1-5 and 14-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukanis et al. (US 2016/0177359).
     Ukanis et al. teach a method of claim 1, forming amplification products of a target polynucleotide comprising: 
   (a) contacting a target polynucleotide present in a polynucleotide sample 
with transposomes to yield a plurality of tagged fragments, individual transposomes comprising a transposase complexed with a transposon sequence having a transposon element, wherein a given tagged fragment of the plurality comprises a transposon sequence joined to the 5' end of a segment of the target polynucleotide (para 0271, 
(b) subjecting said plurality of tagged fragments to an extension reaction using extension primers to yield extension products individual extension primers having a segment at a 3' end exhibiting sequence complementarity to a tagged fragment and individual extension primers having a segment at a 3' end exhibiting sequence complementarity to a tagged fragment; and a segment at a 5' end lacking sequence complementarity to the tagged fragment wherein a given extension product comprises (i) a sequence of the given tagged fragment and a complement of an extension primer sequence or (ii) a complement of the given tagged fragment sequence and the
extension primer sequence (para 0272, 0280-0283: indicating tail primer extension to add adapters); and (c) amplifying the extension products using a primer pair to yield amplification products, the primer pair including a first primer comprising the transposon sequence or a portion thereof and a second primer comprising the sequence of the segment at the 5’ end of the extension primer or a portion thereof, wherein individual amplification products comprise a single copy of the transposon sequence or a complement thereof (para 0272, 0280-0283: indicating amplification of adaptor joined fragments).
   With reference to claim 2-4, Ukanis et al. teach that the segment at the 3' end of individual extension primers lacks sequence complementarity to the transposon sequence complementarity to the transposon sequence or the segment at the 3’ end of individual extension primers comprises a gene specific sequence the extension primers comprise a mixture of gene specific extension primers (para 0272, 0280-0283).

    With reference to claim 14, Ukanis et al. teach that at least one of the first and second primers of the primer pair comprises a barcode sequence, an amplification primer binding sequence, a sequencing primer binding sequence, or combinations thereof (para 0280-0283). 
  With reference to claims 15-16, 19, Ukanis et al. teach that the polynucleotide is a cell-free polynucleotide and the polynucleotide is a genomic polynucleotide and the polynucleotide sample is obtained from a biological fluid (para 0310-0311, 0328, 0333).
With reference to claims 17-18, Ukanis et al. teach that the polynucleotide sample is obtained from a formalin-fixed paraffin-embedded (FFPE) tissue sample obtained from a frozen tissue sample (para 0333-0334).
     With reference to claim 20, Ukanis et al. teach that the transposon sequence comprises methylated cytosines (para 0374).
With reference to claims 21-22, Ukanis et al. teach that the transposase is a Tn transposase, an MuA transposase, or a Vibhar transposase, wherein the transposase is a Tn transposase selected from Tn3, Tn5, Tn7, and Tn10 (para 0179-0180). 
    With reference to claim 23, Ukanis et al. teach that the individual transposomes comprise a dimer of monomers, which monomers comprise a transposase complexed with a transposon sequence (para 0271, 0280).
  With reference to claims 24-25, Ukanis et al. teach that the amplifying of (c) is effected by a Hot-Start enzyme, wherein the Hot-Start enzyme is a Hot-Start Polymerase (para 0460). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ukanis et al. (US 2016/0177359) in view of Dahl et al. (US 2014/0363815).
               Ukanis et al. teach a method of claims 1-5, 14-19, 21-25, for forming amplification products of a target polynucleotide as discussed above in section 5.
     However, Ukanis et al. did not teach extension primers comprising methylated cytosines, subjecting extension products comprising hemi-methylated double stranded DNA to methylation by DNA (cytosine-5)-methyltransferase 1 (DNMT1) and deamination of the extension products by bisulfite or APOBEC.

            It would have been prime facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Ukanis et al. to include
detection of methylated cytosine as taught by Dahl et al. to develop an improved method for detecting methylation status of a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an
improved method with a reasonable expectation for success that the combination would
improve the detection of a target nucleic acid based on methylation status because 
Dahl et al. explicitly taught detection of methylation status would aid in predicting a predisposition to a disease in a subject and help in setting therapeutic measures for the subject based on the detection of methylation status (para 0075-0081) and such a modification of the method is considered obvious over the cited art.
                                                       Conclusion
            No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suryaprabha Chunduru whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637